637 So. 2d 369 (1994)
Orlando DEMAIO, Mervin Berliant, et al., Appellants,
v.
COCO WOOD LAKES ASSOCIATION, Inc., a Florida nonprofit corporation, Appellee.
No. 93-0685.
District Court of Appeal of Florida, Fourth District.
June 1, 1994.
Geoffrey C. Burdick, Burdick, P.A., West Palm Beach, for appellants.
Victor Lance, Cooney, Haliczer, Mattson, Lance, Blackburn, Pettis & Richards, P.A., Fort Lauderdale, for appellee.
PER CURIAM.
We affirm the trial court's judgment that the appellee association has the authority to assess Appellants-homeowners for the maintenance of a fence located on these homeowners' properties. The homeowners' association documents do not authorize assessing the membership as a whole for the maintenance of the fence. Document provisions do allow the association to enter and repair the homeowners' lots when the homeowners fail to maintain them.
Our affirmance is without prejudice to any party's readdressing the question of which party prevailed at trial in connection with any subsequent appeal of any judgment awarding attorney's fees to the prevailing party. That issue is not ripe for resolution here, prior to the trial court's actually entering an award of fees. See Hurtado v. Hurtado, 407 So. 2d 627 (Fla. 4th DCA 1981); Vanderslice v. Vanderslice, 396 So. 2d 1185 (Fla. 4th DCA 1981). See also Winkelman v. Toll, 632 So. 2d 130 (Fla. 4th DCA 1994).
DELL, C.J., and HERSEY and STONE, JJ., concur.